The court has read, studied, and considered the record, and decided the question controlling, in this case, sitting en banc.
The law now is that: "To authorize submission of criminal case to jury, there must be substantial evidence tending to prove all elements of charge; mere scintilla of evidence, in view of presumption of innocence, being insufficient." (Italics ours.) Ex parte Grimmett, 228 Ala. 1, 152 So. 263. *Page 176 
Applying the above rule to the evidence in this record, it is clear that the court erred in refusing to give to the jury at appellant's proper request the written charge to find in her favor.
The judgment is reversed, and the cause remanded.
Reversed and remanded.